DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 14-19, and 33-38 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to a machine-readable medium, on which is stored instructions, which configure a processor to perform a method, which may including signal such as carrier waves {subject matter that does not fall within a statutory category}, the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.  See MPEP 2106(I).  A claim directed toward a non-transitory computer readable storage medium storing instructions configured to cause at least one processor to perform at least one operation thereon establishes a sufficient functional relationship between the instructions/program and a computer/processor.  MPEP 2111.05(III).  Hence, amending the limitation to  “a non-transitory machine- readable medium having stored thereon a set of instructions ….” would resolve this issue.


		Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10-11, 14  are rejected under 35 U.S.C. 102 (a)(1) as being antecipated by GUREVICH (US 20180028079 A1). 
Re Claim 1, GUREVICH discloses processor comprising: one or more circuits to determine a treatment for a patient using one or more neural networks trained based, at least in part on, medical imaging data and clinical metadata (see GUREVICH: e.g., -- a system for processing a time series of images of tissue of a subject. The system includes a user interface. The system includes a processor arranged for communicating with the user interface. The system includes a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform any one of the methods.--, in [0033]; and, -- methods and processes described herein may be performed by code or instructions to be executed by a computer, processor, manager, or controller, or in hardware or other circuitry. Because the algorithms that form the basis of the methods (or operations of the computer, processor, or controller) are described in detail, the code or instructions for implementing the operations of the method embodiments may transform the computer, processor, or controller into a special-purpose processor for performing the methods described herein--, in [0120], and, -- the algorithm may be applied to the training set again using this number as an input parameter. The output of the algorithm will be a trained model which can predict the label (i.e., cluster ID) of any feature vector comprising the same attributes as the feature vectors used in the training dataset. The model may also be polled to output the centroids used for labeling. After the trained model has been generated successfully, it can be used for labeling pixel curves in new sequences, thus facilitating generating a false-color spatial map (cluster) representing curve distribution in the imaged tissue…. the method may further comprise training a machine learning model based on the categorized data. In some variations, the machine learning model may be trained in a machine learning algorithm. As is shown in FIG. 1, following the clustering, the method may further comprise receiving data for a subject time series of fluorescence images of the subject 118, associating a respective cluster with each of a plurality of subregions in the subject time series of fluorescence images 120, and generating a subject spatial map based on the associated clusters for the plurality of subregions in the subject time series of fluorescence images 122…. any clinically relevant flow patterns and/or perfusion patterns may be more easily detected by trained neural networks that are customarily used for the tasks of image classification…. By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof….storing each subject spatial map and its associated metadata in a record of a database 426. The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428. [0156] In some variations, the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), --, in [0145]-[0156], and, -- the methods may provide a reliable and consistent way to compare and track wound healing status (e.g., based on blood flow and/or perfusion) of a subject over time across multiple imaging sessions. Thus, the methods may enable a more accurate and consistent assessment of the target tissue region, as well as targeted formulation of clinical care strategies (e.g., recommending treatments, monitoring of treatment efficacy, determining if/when the treatment should be discontinued, formulating surgical strategy). Ultimately, the methods may also may facilitate decreasing patient risk for patients who are sensitive to medication, and decreasing the total cost of procedure and/or treatment.--, in [0162], {herein “recommending treatments” is determining a treatment, also see in [0183]).

	Re Claim 8, Claim 8 is the corresponding system claim to claim 1. Thus, claim 8 is rejected for the same reasons as for the rejection of claim 1 respectively. Furthermore, GUREVICH further discloses system comprising: one or more processors to determine a treatment for a patient using one or more neural networks trained based, at least in part on, medical imaging data and clinical metadata (see GUREVICH: e.g., -- a system for processing a time series of images of tissue of a subject. The system includes a user interface. The system includes a processor arranged for communicating with the user interface. The system includes a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform any one of the methods.--, in [0033]; and, -- methods and processes described herein may be performed by code or instructions to be executed by a computer, processor, manager, or controller, or in hardware or other circuitry. Because the algorithms that form the basis of the methods (or operations of the computer, processor, or controller) are described in detail, the code or instructions for implementing the operations of the method embodiments may transform the computer, processor, or controller into a special-purpose processor for performing the methods described herein--, in [0120], and, -- the algorithm may be applied to the training set again using this number as an input parameter. The output of the algorithm will be a trained model which can predict the label (i.e., cluster ID) of any feature vector comprising the same attributes as the feature vectors used in the training dataset. The model may also be polled to output the centroids used for labeling. After the trained model has been generated successfully, it can be used for labeling pixel curves in new sequences, thus facilitating generating a false-color spatial map (cluster) representing curve distribution in the imaged tissue…. the method may further comprise training a machine learning model based on the categorized data. In some variations, the machine learning model may be trained in a machine learning algorithm. As is shown in FIG. 1, following the clustering, the method may further comprise receiving data for a subject time series of fluorescence images of the subject 118, associating a respective cluster with each of a plurality of subregions in the subject time series of fluorescence images 120, and generating a subject spatial map based on the associated clusters for the plurality of subregions in the subject time series of fluorescence images 122…. any clinically relevant flow patterns and/or perfusion patterns may be more easily detected by trained neural networks that are customarily used for the tasks of image classification…. By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof….storing each subject spatial map and its associated metadata in a record of a database 426. The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428. [0156] In some variations, the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), --, in [0145]-[0156], and, -- the methods may provide a reliable and consistent way to compare and track wound healing status (e.g., based on blood flow and/or perfusion) of a subject over time across multiple imaging sessions. Thus, the methods may enable a more accurate and consistent assessment of the target tissue region, as well as targeted formulation of clinical care strategies (e.g., recommending treatments, monitoring of treatment efficacy, determining if/when the treatment should be discontinued, formulating surgical strategy). Ultimately, the methods may also may facilitate decreasing patient risk for patients who are sensitive to medication, and decreasing the total cost of procedure and/or treatment.--, in [0162],-- the methods and systems described herein are applicable to other clinical applications such as, for example, pre-surgical evaluation of patients undergoing plastic reconstruction procedures, general surgical procedures involving tissue reapproximation with vascular anastomoses (e.g., skin flap transfers, colon reconstruction, etc.) or assessment of viability and function of cardiac tissue during cardiac surgery. Furthermore, the methods and systems described herein are further applicable to a clinical evaluation of any dynamic process, such as for example tissue perfusion or other dynamic behavior of an imaging agent in tissue, that can be represented by a spatial map of image data generated from a time series of input data (e.g., image frames) that exhibit the process. [0164] The data derived from performing the method and using the systems described herein yet further facilitates distinguishing between multiple wound regions in the target tissue which may develop, progress and/or heal according to different time lines.--, in [0163]-[0164]).

	Re Claim 10, GUREVICH further discloses wherein at least a portion of the clinical metadata is collected from the patient upon admission to a health care facility (see GUREVICH: e.g., -- the metadata comprises clinical data, non-clinical data, or a combination thereof. The clinical data may comprise a diagnosis of a tissue abnormality, predicted healing time in a wound, suggested treatment plan, or combination thereof.--, in [0021]-[0022], [0067], and, -- the algorithm may be applied to the training set again using this number as an input parameter. The output of the algorithm will be a trained model which can predict the label (i.e., cluster ID) of any feature vector comprising the same attributes as the feature vectors used in the training dataset. The model may also be polled to output the centroids used for labeling. After the trained model has been generated successfully, it can be used for labeling pixel curves in new sequences, thus facilitating generating a false-color spatial map (cluster) representing curve distribution in the imaged tissue…. the method may further comprise training a machine learning model based on the categorized data. In some variations, the machine learning model may be trained in a machine learning algorithm. As is shown in FIG. 1, following the clustering, the method may further comprise receiving data for a subject time series of fluorescence images of the subject 118, associating a respective cluster with each of a plurality of subregions in the subject time series of fluorescence images 120, and generating a subject spatial map based on the associated clusters for the plurality of subregions in the subject time series of fluorescence images 122…. any clinically relevant flow patterns and/or perfusion patterns may be more easily detected by trained neural networks that are customarily used for the tasks of image classification…. By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof….storing each subject spatial map and its associated metadata in a record of a database 426. The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428. [0156] In some variations, the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), --, in [0145]-[0156]).

	Re Claim 11, GUREVICH further discloses wherein the clinical metadata comprises a plurality of laboratory findings (see GUREVICH: e.g., -- the metadata comprises clinical data, non-clinical data, or a combination thereof. The clinical data may comprise a diagnosis of a tissue abnormality, predicted healing time in a wound, suggested treatment plan, or combination thereof.--, in [0021]-[0022], [0067], and, -- the algorithm may be applied to the training set again using this number as an input parameter. The output of the algorithm will be a trained model which can predict the label (i.e., cluster ID) of any feature vector comprising the same attributes as the feature vectors used in the training dataset. The model may also be polled to output the centroids used for labeling. After the trained model has been generated successfully, it can be used for labeling pixel curves in new sequences, thus facilitating generating a false-color spatial map (cluster) representing curve distribution in the imaged tissue…. the method may further comprise training a machine learning model based on the categorized data. In some variations, the machine learning model may be trained in a machine learning algorithm. As is shown in FIG. 1, following the clustering, the method may further comprise receiving data for a subject time series of fluorescence images of the subject 118, associating a respective cluster with each of a plurality of subregions in the subject time series of fluorescence images 120, and generating a subject spatial map based on the associated clusters for the plurality of subregions in the subject time series of fluorescence images 122…. any clinically relevant flow patterns and/or perfusion patterns may be more easily detected by trained neural networks that are customarily used for the tasks of image classification…. By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof….storing each subject spatial map and its associated metadata in a record of a database 426. The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428. [0156] In some variations, the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), --, in [0145]-[0156]).

	Re Claim 14, Claim 14 is the corresponding medium claim to claim 1. Thus, claim 14 is rejected for the same reasons as for the rejection of claim 1 respectively. Furthermore, GUREVICH further discloses a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to perform the functions (see GUREVICH: e.g., -- a system for processing a time series of images of tissue of a subject. The system includes a user interface. The system includes a processor arranged for communicating with the user interface. The system includes a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform any one of the methods.--, in [0033]; and, -- methods and processes described herein may be performed by code or instructions to be executed by a computer, processor, manager, or controller, or in hardware or other circuitry. Because the algorithms that form the basis of the methods (or operations of the computer, processor, or controller) are described in detail, the code or instructions for implementing the operations of the method embodiments may transform the computer, processor, or controller into a special-purpose processor for performing the methods described herein--, in [0120], and, -- the algorithm may be applied to the training set again using this number as an input parameter. The output of the algorithm will be a trained model which can predict the label (i.e., cluster ID) of any feature vector comprising the same attributes as the feature vectors used in the training dataset. The model may also be polled to output the centroids used for labeling. After the trained model has been generated successfully, it can be used for labeling pixel curves in new sequences, thus facilitating generating a false-color spatial map (cluster) representing curve distribution in the imaged tissue…. the method may further comprise training a machine learning model based on the categorized data. In some variations, the machine learning model may be trained in a machine learning algorithm. As is shown in FIG. 1, following the clustering, the method may further comprise receiving data for a subject time series of fluorescence images of the subject 118, associating a respective cluster with each of a plurality of subregions in the subject time series of fluorescence images 120, and generating a subject spatial map based on the associated clusters for the plurality of subregions in the subject time series of fluorescence images 122…. any clinically relevant flow patterns and/or perfusion patterns may be more easily detected by trained neural networks that are customarily used for the tasks of image classification…. By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof….storing each subject spatial map and its associated metadata in a record of a database 426. The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428. [0156] In some variations, the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), --, in [0145]-[0156], and, -- the methods may provide a reliable and consistent way to compare and track wound healing status (e.g., based on blood flow and/or perfusion) of a subject over time across multiple imaging sessions. Thus, the methods may enable a more accurate and consistent assessment of the target tissue region, as well as targeted formulation of clinical care strategies (e.g., recommending treatments, monitoring of treatment efficacy, determining if/when the treatment should be discontinued, formulating surgical strategy). Ultimately, the methods may also may facilitate decreasing patient risk for patients who are sensitive to medication, and decreasing the total cost of procedure and/or treatment.--, in [0162],-- the methods and systems described herein are applicable to other clinical applications such as, for example, pre-surgical evaluation of patients undergoing plastic reconstruction procedures, general surgical procedures involving tissue reapproximation with vascular anastomoses (e.g., skin flap transfers, colon reconstruction, etc.) or assessment of viability and function of cardiac tissue during cardiac surgery. Furthermore, the methods and systems described herein are further applicable to a clinical evaluation of any dynamic process, such as for example tissue perfusion or other dynamic behavior of an imaging agent in tissue, that can be represented by a spatial map of image data generated from a time series of input data (e.g., image frames) that exhibit the process. [0164] The data derived from performing the method and using the systems described herein yet further facilitates distinguishing between multiple wound regions in the target tissue which may develop, progress and/or heal according to different time lines.--, in [0163]-[0164]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 9, 15-22, 25, 27-30, 33-37, and 39  are rejected under 35 U.S.C. 103 as being unpatentable over GUREVICH, and in view of  Kearney (US 20200387829 A1). 
Re Claim 2, GUREVICH however does not explicitly disclose determining an aggregate image-based treatment probability based on image- based treatment probabilities determined for a plurality of image, 
Kearney teaches determining an aggregate image-based treatment probability based on image- based treatment probabilities determined for a plurality of image (see Kearney: e.g., -- Machine learning models may be trained ….to determine appropriate treatments… Images and anatomical masks may be processed to obtain anatomy measurements that are input to a machine learning model with patient metadata to obtain a treatment likelihood. Outputs of machine learning models processing patient data for past appointments may be processed by an LSTM to obtain a treatment likelihood.--, in abstract, and Fig. 30, and -- predicting a treatment being appropriate based on past treatment in accordance with an embodiment of the present invention--, in [0045], {herein “treatment likelihood” reads on “treatment probabilities”}); 
GUREVICH and Kearney are combinable as they are in the same field of endeavor: using neural networks to determine treatment based on medical images and clinical and patent metadata information . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify GUREVICH’s processor using Kearney’ teachings by including determining an aggregate image-based treatment probability based on image- based treatment probabilities determined for a plurality of image to GUREVICH’s one or more neural networks in order to obtain a treatment likelihood and  to predict a treatment being appropriate based on medical images and patent metadata information (see  Kearney: e.g., in abstract, Fig. 30 and, in [0045]);
GUREVICH as modified by Kearney further disclose normalizing the aggregate image-based treatment probability and the clinical metadata to obtain a plurality of input features that are to be used to train at least a portion of the one or more neural networks (see Kearney: e.g., --Each image processed using the system 1100 may be normalized by the population mean and standard deviation of an image repository, such as a repository of images used for the unpaired images in the approach of FIGS. 5, 6A, 6B, 7, and 8 or some other repository of images--, in [0176], and,  --each multi-scale stage 312 may contain three 3×3 convolutional layers, which may be paired with batch-normalization and leaky rectified linear units (LeakyReLU). The first and last convolutional layers of each stage 312 may be concatenated via dense connections which help reduce redundancy within the CNN by propagating shallow information to deeper parts of the CNN.--, in [0074]);
training the at least portion of the one or more neural networks to obtain a set of weights that indicate how impactful each feature is to determining the treatment (see  Kearney: e.g., --The dynamic model 1428 may then (a) randomly select among a plurality of models 1414 to make each prediction 1416, (b) combine predictions 1416 from all or a subset of the models 1414 and combine the predictions 1416, (c) apply random weights to the predictions 1416 from all or a subset of the models 1414 and combine the weighted predictions to obtain a final prediction that is output from the dynamic model 1428.--, in [0232]-[0233], and, -- the weights and other parameters of a machine learning model may be selected according to gradients. These gradients change over time in response to evaluation of a loss function with respect to a prediction from the machine learning model in response to an input of a training data entry and a desired prediction indicating in the training data entry.--, in [0251]; also see GUREVICH: e.g.,  -- the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), subject vital statistics (e.g., blood pressure, temperature etc.), a diagnosis of a tissue abnormality, predicted healing time in a wound, suggested treatment plan, mechanical metrics associated with wound size/shape, presence/absence and properties of granulation tissue formation, oxygenation status of wound and/or periwound, infection status of wound and/or periwound, or combination thereof. The non-clinical data may comprise the subject's age, heritage, visit number, or a combination thereof. In some variations, the metadata may be weighed accordingly relative to other factors (e.g., depending on the importance of each parameter). Furthermore, in some variations, the weighting applied may be modulated as each input is better understood.--, in [0156]).

Re Claim 3, GUREVICH as modified by Kearney further disclose wherein the at least portion of the one or more neural networks are trained using logistic regression to generate an output for the treatment (see GUREVICH: e.g., -- any clinically relevant flow patterns and/or perfusion patterns may be more easily detected by trained neural networks that are customarily used for the tasks of image classification. The flow patterns and/or perfusion patterns revealed by the subject spatial map can be predictive of various clinical conditions that are otherwise not evident to a human observer. By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof.--, in [0154]).

Re Claim 4, GUREVICH as modified by Kearney further disclose the output is a probability that the treatment should be administered to the patient (see Kearney: e.g., -- Machine learning models may be trained ….to determine appropriate treatments… Images and anatomical masks may be processed to obtain anatomy measurements that are input to a machine learning model with patient metadata to obtain a treatment likelihood. Outputs of machine learning models processing patient data for past appointments may be processed by an LSTM to obtain a treatment likelihood.--, in abstract, and Fig. 30, and -- predicting a treatment being appropriate based on past treatment in accordance with an embodiment of the present invention--, in [0045], {herein “treatment likelihood” reads on “treatment probabilities”}).

Re Claim 5, GUREVICH as modified by Kearney further disclose wherein a pre-trained classification network is used to infer the treatment probabilities for the plurality of images (see Kearney: e.g., -- Machine learning models may be trained ….to determine appropriate treatments… Images and anatomical masks may be processed to obtain anatomy measurements that are input to a machine learning model with patient metadata to obtain a treatment likelihood. Outputs of machine learning models processing patient data for past appointments may be processed by an LSTM to obtain a treatment likelihood.--, in abstract, and Fig. 30, and -- predicting a treatment being appropriate based on past treatment in accordance with an embodiment of the present invention--, in [0045], {herein “treatment likelihood” reads on “treatment probabilities”}).

Re Claim 6, GUREVICH as modified by Kearney further disclose wherein the medical imaging data comprises a computer tomography (CT) scan and the plurality of images comprise a plurality of slices of the CT scan (see GUREVICH: e.g., -- the methods may be applied to other sources of images generated as a time series which relate to a dynamic behavior of an imaging agent in the tissue, and for other clinical purposes. For example, the images may be derived from computerized tomographic (CT) angiography with a radio-opaque contrast dye for blood flow and tissue perfusion assessment. As another example, the images may be derived from positron emission tomography (PET) using a fluorodeoxyglucose (FDG) or other radiotracer to evaluate metabolic activity and potentially assess pathology and/or provide information usable for assessing pathology.--, in [0091]; also see Kearney: e.g., --. Although different image modalities are favored in sub-fields more than others, all sub-fields utilize similar imaging strategies such as full mouth series (FMX), cone-beam computed tomography (CBCT), cephalometric, panoramic, and intra-oral images.--, in [0008], and, -- The image may be an image of patient anatomy indicating the periodontal condition of the patient. Accordingly, the image may be of a of a patient's mouth obtained by means of an X-ray (intra-oral or extra-oral, full mouth series (FMX), panoramic, cephalometric), computed tomography (CT) scan, cone-beam computed tomography (CBCT) scan, intra-oral image capture using an optical camera, magnetic resonance imaging (MRI), or other imaging modality.--, in [0054]).

Re Claim 9, Claim 9 is the corresponding system claim to claim 2. Thus, claim 9 is rejected for the same reasons as for the rejection of claim 2 respectively. Furthermore, GUREVICH as modified by Kearney further disclose system comprising: one or more processors to determine a treatment for a patient using one or more neural networks trained based, at least in part on, medical imaging data and clinical metadata (see GUREVICH: e.g., -- methods and processes described herein may be performed by code or instructions to be executed by a computer, processor, manager, or controller, or in hardware or other circuitry. Because the algorithms that form the basis of the methods (or operations of the computer, processor, or controller) are described in detail, the code or instructions for implementing the operations of the method embodiments may transform the computer, processor, or controller into a special-purpose processor for performing the methods described herein--, in [0120], and, -- the algorithm may be applied to the training set again using this number as an input parameter. The output of the algorithm will be a trained model which can predict the label (i.e., cluster ID) of any feature vector comprising the same attributes as the feature vectors used in the training dataset. The model may also be polled to output the centroids used for labeling. After the trained model has been generated successfully, it can be used for labeling pixel curves in new sequences, thus facilitating generating a false-color spatial map (cluster) representing curve distribution in the imaged tissue…. the method may further comprise training a machine learning model based on the categorized data. In some variations, the machine learning model may be trained in a machine learning algorithm. As is shown in FIG. 1, following the clustering, the method may further comprise receiving data for a subject time series of fluorescence images of the subject 118, associating a respective cluster with each of a plurality of subregions in the subject time series of fluorescence images 120, and generating a subject spatial map based on the associated clusters for the plurality of subregions in the subject time series of fluorescence images 122…. any clinically relevant flow patterns and/or perfusion patterns may be more easily detected by trained neural networks that are customarily used for the tasks of image classification…. By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof….storing each subject spatial map and its associated metadata in a record of a database 426. The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428. [0156] In some variations, the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), --, in [0145]-[0156], and, -- the methods may provide a reliable and consistent way to compare and track wound healing status (e.g., based on blood flow and/or perfusion) of a subject over time across multiple imaging sessions. Thus, the methods may enable a more accurate and consistent assessment of the target tissue region, as well as targeted formulation of clinical care strategies (e.g., recommending treatments, monitoring of treatment efficacy, determining if/when the treatment should be discontinued, formulating surgical strategy). Ultimately, the methods may also may facilitate decreasing patient risk for patients who are sensitive to medication, and decreasing the total cost of procedure and/or treatment.--, in [0162],-- the methods and systems described herein are applicable to other clinical applications such as, for example, pre-surgical evaluation of patients undergoing plastic reconstruction procedures, general surgical procedures involving tissue reapproximation with vascular anastomoses (e.g., skin flap transfers, colon reconstruction, etc.) or assessment of viability and function of cardiac tissue during cardiac surgery. Furthermore, the methods and systems described herein are further applicable to a clinical evaluation of any dynamic process, such as for example tissue perfusion or other dynamic behavior of an imaging agent in tissue, that can be represented by a spatial map of image data generated from a time series of input data (e.g., image frames) that exhibit the process. [0164] The data derived from performing the method and using the systems described herein yet further facilitates distinguishing between multiple wound regions in the target tissue which may develop, progress and/or heal according to different time lines.--, in [0163]-[0164]).

Re Claim 15, Claim 15 is the corresponding medium claim to claim 2. Thus, claim 15 is rejected for the same reasons as for the rejection of claim 2 respectively. Furthermore, GUREVICH as modified by Kearney further disclose a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to perform the functions (see GUREVICH: e.g., -- a system for processing a time series of images of tissue of a subject. The system includes a user interface. The system includes a processor arranged for communicating with the user interface. The system includes a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform any one of the methods.--, in [0033]; and, -- methods and processes described herein may be performed by code or instructions to be executed by a computer, processor, manager, or controller, or in hardware or other circuitry. Because the algorithms that form the basis of the methods (or operations of the computer, processor, or controller) are described in detail, the code or instructions for implementing the operations of the method embodiments may transform the computer, processor, or controller into a special-purpose processor for performing the methods described herein--, in [0120], and, -- the algorithm may be applied to the training set again using this number as an input parameter. The output of the algorithm will be a trained model which can predict the label (i.e., cluster ID) of any feature vector comprising the same attributes as the feature vectors used in the training dataset. The model may also be polled to output the centroids used for labeling. After the trained model has been generated successfully, it can be used for labeling pixel curves in new sequences, thus facilitating generating a false-color spatial map (cluster) representing curve distribution in the imaged tissue…. the method may further comprise training a machine learning model based on the categorized data. In some variations, the machine learning model may be trained in a machine learning algorithm. As is shown in FIG. 1, following the clustering, the method may further comprise receiving data for a subject time series of fluorescence images of the subject 118, associating a respective cluster with each of a plurality of subregions in the subject time series of fluorescence images 120, and generating a subject spatial map based on the associated clusters for the plurality of subregions in the subject time series of fluorescence images 122…. any clinically relevant flow patterns and/or perfusion patterns may be more easily detected by trained neural networks that are customarily used for the tasks of image classification…. By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof….storing each subject spatial map and its associated metadata in a record of a database 426. The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428. [0156] In some variations, the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), --, in [0145]-[0156], and, -- the methods may provide a reliable and consistent way to compare and track wound healing status (e.g., based on blood flow and/or perfusion) of a subject over time across multiple imaging sessions. Thus, the methods may enable a more accurate and consistent assessment of the target tissue region, as well as targeted formulation of clinical care strategies (e.g., recommending treatments, monitoring of treatment efficacy, determining if/when the treatment should be discontinued, formulating surgical strategy). Ultimately, the methods may also may facilitate decreasing patient risk for patients who are sensitive to medication, and decreasing the total cost of procedure and/or treatment.--, in [0162],-- the methods and systems described herein are applicable to other clinical applications such as, for example, pre-surgical evaluation of patients undergoing plastic reconstruction procedures, general surgical procedures involving tissue reapproximation with vascular anastomoses (e.g., skin flap transfers, colon reconstruction, etc.) or assessment of viability and function of cardiac tissue during cardiac surgery. Furthermore, the methods and systems described herein are further applicable to a clinical evaluation of any dynamic process, such as for example tissue perfusion or other dynamic behavior of an imaging agent in tissue, that can be represented by a spatial map of image data generated from a time series of input data (e.g., image frames) that exhibit the process. [0164] The data derived from performing the method and using the systems described herein yet further facilitates distinguishing between multiple wound regions in the target tissue which may develop, progress and/or heal according to different time lines.--, in [0163]-[0164]).

Re Claims 16 and 35, GUREVICH as modified by Kearney further disclose wherein a deep learning framework is used to determine the image-based treatment probabilities from a plurality of images taken of the patient (see GUREVICH: e.g., -- machine learning or deep learning. Machine learning-based methods and systems facilitate solving problems that either do not have an algorithmic solution or a solution is too complex to find. Medical diagnosis and tissue characterization--, in [0082], also see Kearney: e.g., -- the machine learning model 310 is a convolution neural network. For example, the machine learning model 310 may be an encoder-based densely-connected CNN with attention-gated skip connections and deep-supervision. In the illustrated embodiment, the CNN includes six multi-scale stages 312 followed by a fully connected layer 314, the output 316 of the fully connected layer 314 being an orientation prediction (e.g. 0 degrees, 90 degrees, 180 degrees, or 270 degrees).--, in [0073]).

Re Claims 17 and 36, GUREVICH as modified by Kearney further disclose wherein the deep learning framework utilizes an EfficientNet-based convolutional neural network to extract features which are used to determine the image-based treatment probability for the plurality of images (see GUREVICH: e.g., -- machine learning or deep learning. Machine learning-based methods and systems facilitate solving problems that either do not have an algorithmic solution or a solution is too complex to find. Medical diagnosis and tissue characterization--, in [0082], also see Kearney: e.g., -- the machine learning model 310 is a convolution neural network. For example, the machine learning model 310 may be an encoder-based densely-connected CNN with attention-gated skip connections and deep-supervision. In the illustrated embodiment, the CNN includes six multi-scale stages 312 followed by a fully connected layer 314, the output 316 of the fully connected layer 314 being an orientation prediction (e.g. 0 degrees, 90 degrees, 180 degrees, or 270 degrees).--, in [0073]).

Re Claims 18 and 37, GUREVICH as modified by Kearney further disclose wherein the one or more neural networks uses a multi-modal deep learning framework to learn the set of weights (see  Kearney: e.g., --The dynamic model 1428 may then (a) randomly select among a plurality of models 1414 to make each prediction 1416, (b) combine predictions 1416 from all or a subset of the models 1414 and combine the predictions 1416, (c) apply random weights to the predictions 1416 from all or a subset of the models 1414 and combine the weighted predictions to obtain a final prediction that is output from the dynamic model 1428.--, in [0232]-[0233], and, -- the weights and other parameters of a machine learning model may be selected according to gradients. These gradients change over time in response to evaluation of a loss function with respect to a prediction from the machine learning model in response to an input of a training data entry and a desired prediction indicating in the training data entry.--, in [0251]; also see GUREVICH: e.g.,  -- the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), subject vital statistics (e.g., blood pressure, temperature etc.), a diagnosis of a tissue abnormality, predicted healing time in a wound, suggested treatment plan, mechanical metrics associated with wound size/shape, presence/absence and properties of granulation tissue formation, oxygenation status of wound and/or periwound, infection status of wound and/or periwound, or combination thereof. The non-clinical data may comprise the subject's age, heritage, visit number, or a combination thereof. In some variations, the metadata may be weighed accordingly relative to other factors (e.g., depending on the importance of each parameter). Furthermore, in some variations, the weighting applied may be modulated as each input is better understood.--, in [0156]).

Re Claim 19, GUREVICH as modified by Kearney further disclose wherein the plurality of images and the clinical metadata are used to identify a plurality of normalized input features to the deep learning framework that share a common mean and variance (see Kearney: e.g., --Each image processed using the system 1100 may be normalized by the population mean and standard deviation of an image repository, such as a repository of images used for the unpaired images in the approach of FIGS. 5, 6A, 6B, 7, and 8 or some other repository of images--, in [0176], and,  --each multi-scale stage 312 may contain three 3×3 convolutional layers, which may be paired with batch-normalization and leaky rectified linear units (LeakyReLU). The first and last convolutional layers of each stage 312 may be concatenated via dense connections which help reduce redundancy within the CNN by propagating shallow information to deeper parts of the CNN.--, in [0074]).

Re Claim 20, GUREVICH as modified by Kearney further disclose one or more circuits to train one or more neural networks to predict a treatment for a patient based, at least in part on, medical imaging data and clinical metadata (see GUREVICH: e.g., -- a system for processing a time series of images of tissue of a subject. The system includes a user interface. The system includes a processor arranged for communicating with the user interface. The system includes a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform any one of the methods.--, in [0033]; and, -- methods and processes described herein may be performed by code or instructions to be executed by a computer, processor, manager, or controller, or in hardware or other circuitry. Because the algorithms that form the basis of the methods (or operations of the computer, processor, or controller) are described in detail, the code or instructions for implementing the operations of the method embodiments may transform the computer, processor, or controller into a special-purpose processor for performing the methods described herein--, in [0120], and, -- the algorithm may be applied to the training set again using this number as an input parameter. The output of the algorithm will be a trained model which can predict the label (i.e., cluster ID) of any feature vector comprising the same attributes as the feature vectors used in the training dataset. The model may also be polled to output the centroids used for labeling. After the trained model has been generated successfully, it can be used for labeling pixel curves in new sequences, thus facilitating generating a false-color spatial map (cluster) representing curve distribution in the imaged tissue…. the method may further comprise training a machine learning model based on the categorized data. In some variations, the machine learning model may be trained in a machine learning algorithm. As is shown in FIG. 1, following the clustering, the method may further comprise receiving data for a subject time series of fluorescence images of the subject 118, associating a respective cluster with each of a plurality of subregions in the subject time series of fluorescence images 120, and generating a subject spatial map based on the associated clusters for the plurality of subregions in the subject time series of fluorescence images 122…. any clinically relevant flow patterns and/or perfusion patterns may be more easily detected by trained neural networks that are customarily used for the tasks of image classification…. By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof….storing each subject spatial map and its associated metadata in a record of a database 426. The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428. [0156] In some variations, the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), --, in [0145]-[0156], and, -- the methods may provide a reliable and consistent way to compare and track wound healing status (e.g., based on blood flow and/or perfusion) of a subject over time across multiple imaging sessions. Thus, the methods may enable a more accurate and consistent assessment of the target tissue region, as well as targeted formulation of clinical care strategies (e.g., recommending treatments, monitoring of treatment efficacy, determining if/when the treatment should be discontinued, formulating surgical strategy). Ultimately, the methods may also may facilitate decreasing patient risk for patients who are sensitive to medication, and decreasing the total cost of procedure and/or treatment.--, in [0162], {herein “recommending treatments” is predicting a treatment, also see in [0183]; similarly also see Kearney: e.g.,   --The training algorithm 1102 may operate with respect to one or more loss functions 1108 and modify a machine learning model 1110 in order to train the machine learning model 1110 to determine a predicted diagnosis for one or more teeth represented in an input image. [0182] In the illustrated embodiment, the machine learning model 1110 includes nine multi-scale stages 1112 followed by a fully connected layer 1114 that outputs a predicted diagnosis 1116. --, in [0181]-[0183], Fig. 28, and, -- a system 2900 for predicting claim adjudication according to a treatment plan in accordance with an embodiment of the present invention. The treatments for which a claim adjudication may be predicted may include any of the treatments for any of the diagnosis of a dental, periodontal, or orthodontic condition, such as any of the treatments for any of the dental, periodontal, or orthodontic condition--, in [0300]-[0320]). See the similar obviousness and motivation statements for the combination of the disclosures of the cited references as addressed above for claim 2.

Re Claim 21, Claim 21 is the corresponding processor claim to claim 2. Thus, claim 21 is rejected for the same reasons as for the rejection of claim 2 respectively. Furthermore, GUREVICH as modified by Kearney further disclose a processor, wherein the one or more circuits are to train the one or more neural networks (see Kearney: e.g., -- Machine learning models may be trained ….to determine appropriate treatments… Images and anatomical masks may be processed to obtain anatomy measurements that are input to a machine learning model with patient metadata to obtain a treatment likelihood. Outputs of machine learning models processing patient data for past appointments may be processed by an LSTM to obtain a treatment likelihood.--, in abstract, and Fig. 30, and -- predicting a treatment being appropriate based on past treatment in accordance with an embodiment of the present invention--, in [0045], {herein “treatment likelihood” reads on “treatment probabilities”}).

Re Claim 22, GUREVICH as modified by Kearney further disclose wherein the set of weights are determined using a multi-modal deep learning framework (see  Kearney: e.g., --The dynamic model 1428 may then (a) randomly select among a plurality of models 1414 to make each prediction 1416, (b) combine predictions 1416 from all or a subset of the models 1414 and combine the predictions 1416, (c) apply random weights to the predictions 1416 from all or a subset of the models 1414 and combine the weighted predictions to obtain a final prediction that is output from the dynamic model 1428.--, in [0232]-[0233], and, -- the weights and other parameters of a machine learning model may be selected according to gradients. These gradients change over time in response to evaluation of a loss function with respect to a prediction from the machine learning model in response to an input of a training data entry and a desired prediction indicating in the training data entry.--, in [0251]; also see GUREVICH: e.g.,  -- the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), subject vital statistics (e.g., blood pressure, temperature etc.), a diagnosis of a tissue abnormality, predicted healing time in a wound, suggested treatment plan, mechanical metrics associated with wound size/shape, presence/absence and properties of granulation tissue formation, oxygenation status of wound and/or periwound, infection status of wound and/or periwound, or combination thereof. The non-clinical data may comprise the subject's age, heritage, visit number, or a combination thereof. In some variations, the metadata may be weighed accordingly relative to other factors (e.g., depending on the importance of each parameter). Furthermore, in some variations, the weighting applied may be modulated as each input is better understood.--, in [0156]).

Re Claim 25, GUREVICH as modified by Kearney further disclose wherein the one or more images are one or more computer tomography (CT) scans (see GUREVICH: e.g., -- the methods may be applied to other sources of images generated as a time series which relate to a dynamic behavior of an imaging agent in the tissue, and for other clinical purposes. For example, the images may be derived from computerized tomographic (CT) angiography with a radio-opaque contrast dye for blood flow and tissue perfusion assessment. As another example, the images may be derived from positron emission tomography (PET) using a fluorodeoxyglucose (FDG) or other radiotracer to evaluate metabolic activity and potentially assess pathology and/or provide information usable for assessing pathology.--, in [0091]; also see Kearney: e.g., --. Although different image modalities are favored in sub-fields more than others, all sub-fields utilize similar imaging strategies such as full mouth series (FMX), cone-beam computed tomography (CBCT), cephalometric, panoramic, and intra-oral images.--, in [0008], and, -- The image may be an image of patient anatomy indicating the periodontal condition of the patient. Accordingly, the image may be of a of a patient's mouth obtained by means of an X-ray (intra-oral or extra-oral, full mouth series (FMX), panoramic, cephalometric), computed tomography (CT) scan, cone-beam computed tomography (CBCT) scan, intra-oral image capture using an optical camera, magnetic resonance imaging (MRI), or other imaging modality.--, in [0054]).

Re Claim 27, GUREVICH as modified by Kearney further disclose a system comprising: one or more processors to calculate parameters corresponding to one or more neural networks to predict a treatment for a patient based, at least in part on, medical imaging data and clinical metadata (see GUREVICH: e.g., -- a system for processing a time series of images of tissue of a subject. The system includes a user interface. The system includes a processor arranged for communicating with the user interface. The system includes a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform any one of the methods.--, in [0033]; and, -- methods and processes described herein may be performed by code or instructions to be executed by a computer, processor, manager, or controller, or in hardware or other circuitry. Because the algorithms that form the basis of the methods (or operations of the computer, processor, or controller) are described in detail, the code or instructions for implementing the operations of the method embodiments may transform the computer, processor, or controller into a special-purpose processor for performing the methods described herein--, in [0120], and, -- the algorithm may be applied to the training set again using this number as an input parameter. The output of the algorithm will be a trained model which can predict the label (i.e., cluster ID) of any feature vector comprising the same attributes as the feature vectors used in the training dataset. The model may also be polled to output the centroids used for labeling. After the trained model has been generated successfully, it can be used for labeling pixel curves in new sequences, thus facilitating generating a false-color spatial map (cluster) representing curve distribution in the imaged tissue…. the method may further comprise training a machine learning model based on the categorized data. In some variations, the machine learning model may be trained in a machine learning algorithm. As is shown in FIG. 1, following the clustering, the method may further comprise receiving data for a subject time series of fluorescence images of the subject 118, associating a respective cluster with each of a plurality of subregions in the subject time series of fluorescence images 120, and generating a subject spatial map based on the associated clusters for the plurality of subregions in the subject time series of fluorescence images 122…. any clinically relevant flow patterns and/or perfusion patterns may be more easily detected by trained neural networks that are customarily used for the tasks of image classification…. By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof….storing each subject spatial map and its associated metadata in a record of a database 426. The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428. [0156] In some variations, the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), --, in [0145]-[0156], and, -- the methods may provide a reliable and consistent way to compare and track wound healing status (e.g., based on blood flow and/or perfusion) of a subject over time across multiple imaging sessions. Thus, the methods may enable a more accurate and consistent assessment of the target tissue region, as well as targeted formulation of clinical care strategies (e.g., recommending treatments, monitoring of treatment efficacy, determining if/when the treatment should be discontinued, formulating surgical strategy). Ultimately, the methods may also may facilitate decreasing patient risk for patients who are sensitive to medication, and decreasing the total cost of procedure and/or treatment.--, in [0162], {herein “recommending treatments” is predicting a treatment, also see in [0183]; similarly also see Kearney: e.g.,   --The training algorithm 1102 may operate with respect to one or more loss functions 1108 and modify a machine learning model 1110 in order to train the machine learning model 1110 to determine a predicted diagnosis for one or more teeth represented in an input image. [0182] In the illustrated embodiment, the machine learning model 1110 includes nine multi-scale stages 1112 followed by a fully connected layer 1114 that outputs a predicted diagnosis 1116. --, in [0181]-[0183], Fig. 28, and, -- a system 2900 for predicting claim adjudication according to a treatment plan in accordance with an embodiment of the present invention. The treatments for which a claim adjudication may be predicted may include any of the treatments for any of the diagnosis of a dental, periodontal, or orthodontic condition, such as any of the treatments for any of the dental, periodontal, or orthodontic condition--, in [0300]-[0320]). and
one or more memories to store the parameters (see  Kearney: e.g., --The dynamic model 1428 may then (a) randomly select among a plurality of models 1414 to make each prediction 1416, (b) combine predictions 1416 from all or a subset of the models 1414 and combine the predictions 1416, (c) apply random weights to the predictions 1416 from all or a subset of the models 1414 and combine the weighted predictions to obtain a final prediction that is output from the dynamic model 1428.--, in [0232]-[0233], and, -- the weights and other parameters of a machine learning model may be selected according to gradients. These gradients change over time in response to evaluation of a loss function with respect to a prediction from the machine learning model in response to an input of a training data entry and a desired prediction indicating in the training data entry.--, in [0251]; also see GUREVICH: e.g.,  -- the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), subject vital statistics (e.g., blood pressure, temperature etc.), a diagnosis of a tissue abnormality, predicted healing time in a wound, suggested treatment plan, mechanical metrics associated with wound size/shape, presence/absence and properties of granulation tissue formation, oxygenation status of wound and/or periwound, infection status of wound and/or periwound, or combination thereof. The non-clinical data may comprise the subject's age, heritage, visit number, or a combination thereof. In some variations, the metadata may be weighed accordingly relative to other factors (e.g., depending on the importance of each parameter). Furthermore, in some variations, the weighting applied may be modulated as each input is better understood.--, in [0156]). See the similar obviousness and motivation statements for the combination of the disclosures of the cited references as addressed above for claim 2. 

Re Claim 28, Claim 28 is the corresponding system claim to claim 2. Thus, claim 22 is rejected for the same reasons as for the rejection of claim 2 respectively. Furthermore, GUREVICH as modified by Kearney further disclose system comprising: one or more processors to calculate parameters corresponding to one or more neural networks to predict a treatment for a patient based, at least in part on, medical imaging data and clinical metadata, and wherein the one or more processors are to calculate the parameters corresponding to the one or more neural networks (see GUREVICH: e.g., -- methods and processes described herein may be performed by code or instructions to be executed by a computer, processor, manager, or controller, or in hardware or other circuitry. Because the algorithms that form the basis of the methods (or operations of the computer, processor, or controller) are described in detail, the code or instructions for implementing the operations of the method embodiments may transform the computer, processor, or controller into a special-purpose processor for performing the methods described herein--, in [0120], and, -- the algorithm may be applied to the training set again using this number as an input parameter. The output of the algorithm will be a trained model which can predict the label (i.e., cluster ID) of any feature vector comprising the same attributes as the feature vectors used in the training dataset. The model may also be polled to output the centroids used for labeling. After the trained model has been generated successfully, it can be used for labeling pixel curves in new sequences, thus facilitating generating a false-color spatial map (cluster) representing curve distribution in the imaged tissue…. the method may further comprise training a machine learning model based on the categorized data. In some variations, the machine learning model may be trained in a machine learning algorithm. As is shown in FIG. 1, following the clustering, the method may further comprise receiving data for a subject time series of fluorescence images of the subject 118, associating a respective cluster with each of a plurality of subregions in the subject time series of fluorescence images 120, and generating a subject spatial map based on the associated clusters for the plurality of subregions in the subject time series of fluorescence images 122…. any clinically relevant flow patterns and/or perfusion patterns may be more easily detected by trained neural networks that are customarily used for the tasks of image classification…. By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof….storing each subject spatial map and its associated metadata in a record of a database 426. The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428. [0156] In some variations, the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), --, in [0145]-[0156], and, -- the methods may provide a reliable and consistent way to compare and track wound healing status (e.g., based on blood flow and/or perfusion) of a subject over time across multiple imaging sessions. Thus, the methods may enable a more accurate and consistent assessment of the target tissue region, as well as targeted formulation of clinical care strategies (e.g., recommending treatments, monitoring of treatment efficacy, determining if/when the treatment should be discontinued, formulating surgical strategy). Ultimately, the methods may also may facilitate decreasing patient risk for patients who are sensitive to medication, and decreasing the total cost of procedure and/or treatment.--, in [0162],-- the methods and systems described herein are applicable to other clinical applications such as, for example, pre-surgical evaluation of patients undergoing plastic reconstruction procedures, general surgical procedures involving tissue reapproximation with vascular anastomoses (e.g., skin flap transfers, colon reconstruction, etc.) or assessment of viability and function of cardiac tissue during cardiac surgery. Furthermore, the methods and systems described herein are further applicable to a clinical evaluation of any dynamic process, such as for example tissue perfusion or other dynamic behavior of an imaging agent in tissue, that can be represented by a spatial map of image data generated from a time series of input data (e.g., image frames) that exhibit the process. [0164] The data derived from performing the method and using the systems described herein yet further facilitates distinguishing between multiple wound regions in the target tissue which may develop, progress and/or heal according to different time lines.--, in [0163]-[0164]).

Re Claim 29-30, claims 29-30 are the corresponding system claims to claims 10-11. Thus, claims 29-30 are rejected for the same reasons as for the rejection of claims 10-11 respectively. 

Re Claims 33-34, Claims 33-34 are the corresponding medium claim to claims 20-21, respectively. Thus, claims 33-34 are rejected for the same reasons as for the rejection of claims 20-21 respectively. Furthermore, GUREVICH as modified by Kearney further disclose a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to perform the functions (see GUREVICH: e.g., -- a system for processing a time series of images of tissue of a subject. The system includes a user interface. The system includes a processor arranged for communicating with the user interface. The system includes a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform any one of the methods.--, in [0033]; and, -- methods and processes described herein may be performed by code or instructions to be executed by a computer, processor, manager, or controller, or in hardware or other circuitry. Because the algorithms that form the basis of the methods (or operations of the computer, processor, or controller) are described in detail, the code or instructions for implementing the operations of the method embodiments may transform the computer, processor, or controller into a special-purpose processor for performing the methods described herein--, in [0120], and, -- the algorithm may be applied to the training set again using this number as an input parameter. The output of the algorithm will be a trained model which can predict the label (i.e., cluster ID) of any feature vector comprising the same attributes as the feature vectors used in the training dataset. The model may also be polled to output the centroids used for labeling. After the trained model has been generated successfully, it can be used for labeling pixel curves in new sequences, thus facilitating generating a false-color spatial map (cluster) representing curve distribution in the imaged tissue…. the method may further comprise training a machine learning model based on the categorized data. In some variations, the machine learning model may be trained in a machine learning algorithm. As is shown in FIG. 1, following the clustering, the method may further comprise receiving data for a subject time series of fluorescence images of the subject 118, associating a respective cluster with each of a plurality of subregions in the subject time series of fluorescence images 120, and generating a subject spatial map based on the associated clusters for the plurality of subregions in the subject time series of fluorescence images 122…. any clinically relevant flow patterns and/or perfusion patterns may be more easily detected by trained neural networks that are customarily used for the tasks of image classification…. By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof….storing each subject spatial map and its associated metadata in a record of a database 426. The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428. [0156] In some variations, the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), --, in [0145]-[0156], and, -- the methods may provide a reliable and consistent way to compare and track wound healing status (e.g., based on blood flow and/or perfusion) of a subject over time across multiple imaging sessions. Thus, the methods may enable a more accurate and consistent assessment of the target tissue region, as well as targeted formulation of clinical care strategies (e.g., recommending treatments, monitoring of treatment efficacy, determining if/when the treatment should be discontinued, formulating surgical strategy). Ultimately, the methods may also may facilitate decreasing patient risk for patients who are sensitive to medication, and decreasing the total cost of procedure and/or treatment.--, in [0162],-- the methods and systems described herein are applicable to other clinical applications such as, for example, pre-surgical evaluation of patients undergoing plastic reconstruction procedures, general surgical procedures involving tissue reapproximation with vascular anastomoses (e.g., skin flap transfers, colon reconstruction, etc.) or assessment of viability and function of cardiac tissue during cardiac surgery. Furthermore, the methods and systems described herein are further applicable to a clinical evaluation of any dynamic process, such as for example tissue perfusion or other dynamic behavior of an imaging agent in tissue, that can be represented by a spatial map of image data generated from a time series of input data (e.g., image frames) that exhibit the process. [0164] The data derived from performing the method and using the systems described herein yet further facilitates distinguishing between multiple wound regions in the target tissue which may develop, progress and/or heal according to different time lines.--, in [0163]-[0164], similarly also see Kearney: e.g.,   --The training algorithm 1102 may operate with respect to one or more loss functions 1108 and modify a machine learning model 1110 in order to train the machine learning model 1110 to determine a predicted diagnosis for one or more teeth represented in an input image. [0182] In the illustrated embodiment, the machine learning model 1110 includes nine multi-scale stages 1112 followed by a fully connected layer 1114 that outputs a predicted diagnosis 1116. --, in [0181]-[0183], Fig. 28, and, -- a system 2900 for predicting claim adjudication according to a treatment plan in accordance with an embodiment of the present invention. The treatments for which a claim adjudication may be predicted may include any of the treatments for any of the diagnosis of a dental, periodontal, or orthodontic condition, such as any of the treatments for any of the dental, periodontal, or orthodontic condition--, in [0300]-[0320]).

Re Claim 39, GUREVICH as modified by Kearney disclose a  method for identifying a patient population to receive a treatment (see GUREVICH: e.g., -- the plurality of time series of fluorescence images (e.g., 112) may be derived from a healthy subject, a population of healthy subjects, a healthy tissue region in the target tissue of the subject, a healthy tissue region outside the target tissue of the subject, a combination of two or more of such alternatives, or a further combination of such alternatives taking into account, in some variations, the background in the time series of fluorescence images. Furthermore, the time series of fluorescence images (e.g., 112) may be specific for a particular modality (e.g. a systemic condition such as diabetes), a condition, a clinical context or a combination of these factors within which the tissue (e.g., wound tissue) is being assessed.--, in [0139], and, -- for example, to a systemic or local condition of the subject or a population of subjects providing a particular clinical context for that subject and/or population of subjects. Such a condition may comprise a comorbid condition including, for example, hypertension, dyslipidemia, diabetes mellitus, chronic obstructive pulmonary disease, coronary artery disease, chronic kidney disease, or a combination thereof. In some variations, the spatial map image may be displayed with other data or metadata relating to the subject, population of subject, the tissue, or a combination--, in [0150], and, By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof….storing each subject spatial map and its associated metadata in a record of a database 426. The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428. [0156] In some variations, the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), --, in [0145]-[0156], and, -- the methods may provide a reliable and consistent way to compare and track wound healing status (e.g., based on blood flow and/or perfusion) of a subject over time across multiple imaging sessions. Thus, the methods may enable a more accurate and consistent assessment of the target tissue region, as well as targeted formulation of clinical care strategies (e.g., recommending treatments, monitoring of treatment efficacy, determining if/when the treatment should be discontinued, formulating surgical strategy). Ultimately, the methods may also may facilitate decreasing patient risk for patients who are sensitive to medication, and decreasing the total cost of procedure and/or treatment.--, in [0162], {herein “recommending treatments” is determining a treatment for the identified population, such patient with the wounds, also see in [0183]),
comprising:
determining treatment information for a patient using one or more neural networks trained based, at least in part on, medical imaging data and clinical metadata (see GUREVICH: e.g., -- the plurality of time series of fluorescence images (e.g., 112) may be derived from a healthy subject, a population of healthy subjects, a healthy tissue region in the target tissue of the subject, a healthy tissue region outside the target tissue of the subject, a combination of two or more of such alternatives, or a further combination of such alternatives taking into account, in some variations, the background in the time series of fluorescence images. Furthermore, the time series of fluorescence images (e.g., 112) may be specific for a particular modality (e.g. a systemic condition such as diabetes), a condition, a clinical context or a combination of these factors within which the tissue (e.g., wound tissue) is being assessed.--, in [0139], and, -- for example, to a systemic or local condition of the subject or a population of subjects providing a particular clinical context for that subject and/or population of subjects. Such a condition may comprise a comorbid condition including, for example, hypertension, dyslipidemia, diabetes mellitus, chronic obstructive pulmonary disease, coronary artery disease, chronic kidney disease, or a combination thereof. In some variations, the spatial map image may be displayed with other data or metadata relating to the subject, population of subject, the tissue, or a combination--, in [0150], and, By training a specially-designed neural network on a large number of labeled subject spatial maps as input, a predictive machine learning framework may be built capable of automatically identifying clinically relevant conditions in the imaged tissue. Various learning models may be used for predictive analytics of the tissue (e.g., wound healing time predictor) including, for example, information-based learning (decision trees and their ensembles), similarity-based learning (k-nearest neighbors algorithm), probability-based learning (Bayesian networks), error-based learning (logistic regression, support vector machines, artificial neural networks), or a combination thereof….storing each subject spatial map and its associated metadata in a record of a database 426. The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428. [0156] In some variations, the metadata may comprise clinical data, non-clinical data, or a combination thereof. The clinical data may comprise, for example, subject health history (e.g., co-morbidities, smoking etc.), --, in [0145]-[0156], and, -- the methods may provide a reliable and consistent way to compare and track wound healing status (e.g., based on blood flow and/or perfusion) of a subject over time across multiple imaging sessions. Thus, the methods may enable a more accurate and consistent assessment of the target tissue region, as well as targeted formulation of clinical care strategies (e.g., recommending treatments, monitoring of treatment efficacy, determining if/when the treatment should be discontinued, formulating surgical strategy). Ultimately, the methods may also may facilitate decreasing patient risk for patients who are sensitive to medication, and decreasing the total cost of procedure and/or treatment.--, in [0162], {herein “recommending treatments” is determining a treatment for the identified population, such patient with the wounds, also see in [0183]), and 
determining whether the patient is part of the patient population (see Kearney: e.g., --patient datasets from a clinic in Georgia might differ substantially from clinics in New York or San Francisco. A model trained on a dataset in one region might not perform well on patient populations originating from a different region of the world because clinical standards, patient demographics, imaging hardware, image acquisition protocols, software capabilities, and financial resources can vary domestically and internationally. Dentistry is particularly prone to cross-institutional variability because of the lack of clinical standardization and high degree of differentiation in oral hygiene practices among different patient populations.--, in [0233]; and, --the generator 2402 is trained to identify defects in restorations while taking into account variations in labeling behaviors of individuals and populations in a given geographic area.--, in [0283], and [0290]). See the similar obviousness and motivation statements for the combination of the disclosures of the cited references as addressed above for claim 2.

Claims 7, 13, 26, 32, and 38  are rejected under 35 U.S.C. 103 as being unpatentable over GUREVICH as modified by Kearney, and in view of Mong (US 20210338631 A1, which claims the priority of us-provisional-application US 63005439 20200405).
Re Claim 7, GUREVICH as modified by Kearney however do not explicitly disclose determine a treatment which is a treatment for COVID-19,
Mong teaches determine a treatment which is a treatment for COVID-19 (see Mong: e.g., -- treatment, including methods of treating subjects having or at risk of having or having a viral infection, and specifically a SARS-CoV-2 viral infection. The methods provided include the administration of 4-methylumbelliferone (4-MU), palmitoylethanolamide (PEA), reservatrol, fisetin, H.sub.2, nebulized hyaluronidase or combinations thereof. Also provided herein are a respiratory assistance device, methods of generating a customized respiratory assistance device, methods of treating a coronavirus infection, and methods of inhibiting a coronavirus infectivity, virulence and/or spread.--, in abstract, and, -- the use of palmitoylethanolamide (PEA), reservatrol, fisetin, H.sub.2, hyaluronidase, Hymecromone (4-Methylumbelliferone, 4-MU), positive, negative and biphasic pressure ventilation or a combination thereof in COVID-19 patients.--, in [0007], and, -- treating a subject having a coronavirus infection including: a) positioning the subject in prone position on the respiratory assistance device described herein, or a customized respiratory assistance device generated by the method described herein; and b) administering treatment to the subject via the respiratory assistance device; and optionally c) administering 4-methylumbelliferone (4-MU), palmitoylethanolamide (PEA), fisetin, H.sub.2, nebulized hyaluronidase, or a combination thereof, to the subject via the breathing device, thereby treating the coronavirus infection in the subject.--, in [0026], [0051]-[0055]; and, -- the treatment methodology of the present invention is beneficial in treatment and inhibition of lung inflammation and pulmonary fibrosis. [0074] Tissue fibrosis is a common sequela of viral infection, commonly seen in such wide-ranging pathogens as H1N1 viral pneumonia, HIV, and Hepatitis C, and has been a feared potential complication of SARS-CoV2. Autopsy reports are emerging of extensive pulmonary fibrosis in COVID-19 victims months after initial infection, and multiple emergency “rescue” lung transplants in acute patients with marked ARDS have occurred with evidence of extensive fibrosis in the explanted lungs.--, in [0073]-[0074]; and [0096], and, -- in addition to the 3D modeling, actual chest pressure can be captured and used for treatment or for analysis. In addition to pressure sensing, other personal data can be captured.--, in [0164], and Fig. 2, and Table 2, and in [0245]-[0251], and, [0254]; and, -- A convolutional neural network (CNN) can be used to analyze patient on bed imagery for image classification. Image classification is the process of taking an input (like a picture) and outputting a class (like “patient laying prone on side A”) or a probability that the input is a particular class.--, in [0262]-[0264], and [0273]);
GUREVICH (as modified by Kearney) and Mong are combinable as they are in the same field of endeavor: using neural networks to determine treatment based on medical images and clinical and patent metadata information . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify GUREVICH (as modified by Kearney)’s processor using Mong’ teachings by including determine a treatment which is a treatment for COVID-19 based on {neural networks of medical images and clinical metadata analysis and classification} to GUREVICH (as modified by Kearney)’s application of the one or more neural networks to COVID-19 treatments in order to obtain an effective treatment COVID-19 (see Mong: e.g., in abstract, Fig. 2, Table 2, and in [0007], [0026], [0051]-[0055]; [0073]-[0074], [0164], [0245]-[0251], and, [0254], [0262]-[0264], and [0273]).

Re Claim 13, GUREVICH as modified by Kearney and Mong further disclose  wherein the patient is diagnosed with a type of coronavirus-based infectious disease (see Mong: e.g., -- treatment, including methods of treating subjects having or at risk of having or having a viral infection, and specifically a SARS-CoV-2 viral infection. The methods provided include the administration of 4-methylumbelliferone (4-MU), palmitoylethanolamide (PEA), reservatrol, fisetin, H.sub.2, nebulized hyaluronidase or combinations thereof. Also provided herein are a respiratory assistance device, methods of generating a customized respiratory assistance device, methods of treating a coronavirus infection, and methods of inhibiting a coronavirus infectivity, virulence and/or spread.--, in abstract, and, -- the use of palmitoylethanolamide (PEA), reservatrol, fisetin, H.sub.2, hyaluronidase, Hymecromone (4-Methylumbelliferone, 4-MU), positive, negative and biphasic pressure ventilation or a combination thereof in COVID-19 patients.--, in [0007], and, -- treating a subject having a coronavirus infection including: a) positioning the subject in prone position on the respiratory assistance device described herein, or a customized respiratory assistance device generated by the method described herein; and b) administering treatment to the subject via the respiratory assistance device; and optionally c) administering 4-methylumbelliferone (4-MU), palmitoylethanolamide (PEA), fisetin, H.sub.2, nebulized hyaluronidase, or a combination thereof, to the subject via the breathing device, thereby treating the coronavirus infection in the subject.--, in [0026], [0051]-[0055]; and, -- the treatment methodology of the present invention is beneficial in treatment and inhibition of lung inflammation and pulmonary fibrosis. [0074] Tissue fibrosis is a common sequela of viral infection, commonly seen in such wide-ranging pathogens as H1N1 viral pneumonia, HIV, and Hepatitis C, and has been a feared potential complication of SARS-CoV2. Autopsy reports are emerging of extensive pulmonary fibrosis in COVID-19 victims months after initial infection, and multiple emergency “rescue” lung transplants in acute patients with marked ARDS have occurred with evidence of extensive fibrosis in the explanted lungs.--, in [0073]-[0074]; and [0096], and, -- in addition to the 3D modeling, actual chest pressure can be captured and used for treatment or for analysis. In addition to pressure sensing, other personal data can be captured.--, in [0164], and Fig. 2, and Table 2, and in [0245]-[0251], and, [0254]; and, -- A convolutional neural network (CNN) can be used to analyze patient on bed imagery for image classification. Image classification is the process of taking an input (like a picture) and outputting a class (like “patient laying prone on side A”) or a probability that the input is a particular class.--, in [0262]-[0264], and [0273]). See the similar obviousness and motivation statements for the combination of the disclosures of the cited references as addressed above for claim 7.

Re Claim 26, GUREVICH as modified by Kearney and Mong further disclose  wherein the patient is a COVID-19 patient (see Mong: e.g., -- treatment, including methods of treating subjects having or at risk of having or having a viral infection, and specifically a SARS-CoV-2 viral infection. The methods provided include the administration of 4-methylumbelliferone (4-MU), palmitoylethanolamide (PEA), reservatrol, fisetin, H.sub.2, nebulized hyaluronidase or combinations thereof. Also provided herein are a respiratory assistance device, methods of generating a customized respiratory assistance device, methods of treating a coronavirus infection, and methods of inhibiting a coronavirus infectivity, virulence and/or spread.--, in abstract, and, -- the use of palmitoylethanolamide (PEA), reservatrol, fisetin, H.sub.2, hyaluronidase, Hymecromone (4-Methylumbelliferone, 4-MU), positive, negative and biphasic pressure ventilation or a combination thereof in COVID-19 patients.--, in [0007], and, -- treating a subject having a coronavirus infection including: a) positioning the subject in prone position on the respiratory assistance device described herein, or a customized respiratory assistance device generated by the method described herein; and b) administering treatment to the subject via the respiratory assistance device; and optionally c) administering 4-methylumbelliferone (4-MU), palmitoylethanolamide (PEA), fisetin, H.sub.2, nebulized hyaluronidase, or a combination thereof, to the subject via the breathing device, thereby treating the coronavirus infection in the subject.--, in [0026], [0051]-[0055]; and, -- the treatment methodology of the present invention is beneficial in treatment and inhibition of lung inflammation and pulmonary fibrosis. [0074] Tissue fibrosis is a common sequela of viral infection, commonly seen in such wide-ranging pathogens as H1N1 viral pneumonia, HIV, and Hepatitis C, and has been a feared potential complication of SARS-CoV2. Autopsy reports are emerging of extensive pulmonary fibrosis in COVID-19 victims months after initial infection, and multiple emergency “rescue” lung transplants in acute patients with marked ARDS have occurred with evidence of extensive fibrosis in the explanted lungs.--, in [0073]-[0074]; and [0096], and, -- in addition to the 3D modeling, actual chest pressure can be captured and used for treatment or for analysis. In addition to pressure sensing, other personal data can be captured.--, in [0164], and Fig. 2, and Table 2, and in [0245]-[0251], and, [0254]; and, -- A convolutional neural network (CNN) can be used to analyze patient on bed imagery for image classification. Image classification is the process of taking an input (like a picture) and outputting a class (like “patient laying prone on side A”) or a probability that the input is a particular class.--, in [0262]-[0264], and [0273]). See the similar obviousness and motivation statements for the combination of the disclosures of the cited references as addressed above for claim 7.

Re Claim 32, claim 32 is the corresponding system claim to claim 13. Thus, claim 32 is rejected for the same reasons as for the rejection of claim 13 respectively.

Re Claim 38, claim 38 is the corresponding medium claim to claim 13. Thus, claim 38 is rejected for the same reasons as for the rejection of claim 13 respectively. See the similar obviousness and motivation statements for the combination of the disclosures of the cited references as addressed above for claim 7.

Claims 12, 31  are rejected under 35 U.S.C. 103 as being unpatentable over GUREVICH, and in view of Fujita (US 20200331993 A1). 
Re Claim 12, GUREVICH however does not explicitly disclose wherein the plurality of laboratory findings include measurements of the patient’s levels of lactate dehydrogenase and C-reactive protein, 
Fujita teaches wherein the plurality of laboratory findings include measurements of the patient’s levels of lactate dehydrogenase and C-reactive protein (see Fujita: e.g., -- safety laboratory assessments…. C-reative protein ALT/SGPT Total protein Creatinine Alkaline phosphatase….--, in Table 17, and, -- Ravulizumab dosage regimens for these indications are selected based on comprehensive modeling and simulation analyses of the Phase 1 and 2 PK/PD data in healthy volunteers and PK/PD/efficacy (lactate dehydrogenase) and safety data in patients with PNH, and are considered optimal for achieving immediate, complete, sustained inhibition of terminal complement activity within each dosing interval and for the entire treatment course in all patients. The Phase 3 body weight-based dosage regimen (Table 14) are tested in patients with gMG in the current study.--, in [0288]; also see: -- The complement system acts in conjunction with other immunological systems of the body to defend against intrusion of cellular and viral pathogens. There are at least 25 complement proteins, which are found as a complex collection of plasma proteins and membrane cofactors. The plasma proteins make up about 10% of the globulins in vertebrate serum. Complement components achieve their immune defensive functions by interacting in a series of intricate but precise enzymatic cleavage and membrane binding events.--, in [0003]);
GUREVICH and Fujita are combinable as they are in the same field of endeavor: determining treatment based on the analysis of clinical and patent measurement information . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify GUREVICH’s system using Fujita’ teachings by including the plurality of laboratory findings include measurements of the patient’s levels of lactate dehydrogenase and C-reactive protein to GUREVICH’s patient’s information and measurements in order to obtain a treatment and treatment dose based on measurements  (see Fujita: e.g., in abstract, in [0003], and [0288]).

Re Claim 31, claim 31 is the corresponding system claim to claim 12. Thus, claim 31 is rejected for the same reasons as for the rejection of claim 12 respectively.

Claims 23-24  are rejected under 35 U.S.C. 103 as being unpatentable over GUREVICH as modified by Kearney, and in view of Fujita (US 20200331993 A1). 
Re Claim 23, GUREVICH as modified by Kearney and Fujita further disclose wherein the treatment indicates an estimated amount of the treatment to provide to the patient (see Fujita: e.g., -- treating generalized myasthenia gravis (gMG) in a human patient, comprising administering to the patient an anti-C5 antibody or antigen binding fragment thereof, wherein the anti-C5 antibody or antigen binding fragment thereof is administered (or is for administration) according to a particular clinical dosage regimen (i.e., at a particular dose amount and according to a specific dosing schedule).--, in [0014], [0021]-[0025], and [0034]). See the similar obviousness and motivation statements for the combination of the disclosures of the cited references as addressed above for claim 12.

Re Claim 24, GUREVICH as modified by Kearney and Fujita further disclose wherein the estimated amount of the treatment to provide is an estimate of how many days the patient will use an intensive care unit bed (see Fujita: e.g., -- the patient being treated by the methods provided herein experiences a clinically meaningful improvement (increase) in health status as measured by the reduced incidence of all-cause hospitalization or clinical deterioration, as defined herein, after 26 weeks of treatment. In some embodiments, the treatment effect corresponding to the dichotomous endpoint of the all-cause hospitalization or clinical deterioration, as defined herein, over 26 weeks irrespective of rescue therapy will be estimated by the odds ratio (OR) of the proportions of the corresponding endpoint in the ravulizumab group compared with the placebo group. An estimate of OR<1 corresponding to the composite hospitalization endpoint will indicate a beneficial treatment effect, likewise an estimate of OR>1 corresponding responder endpoints will indicate a beneficial treatment effect--, in [0041], [0227]-[0229], and, in Table 9, “To assess the efficacy of ravulizumab Incidence of all-cause hospitalization or compared to placebo in the treatment of Clinical Deterioration during the 26 weeks of gMG based on the incidence of all-cause the Randomized-Controlled Period. hospitalization or Clinical Deterioration. To assess the efficacy of ravulizumab Change from Baseline in the Revised 15- compared with placebo in the treatment of Component Myasthenia Gravis Quality of gMG based on the improvement in quality Life (MG-QOL15r) score at Week 26.”, also see: in [0449]-[0463]).



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/Primary Examiner, Art Unit 2667